Kellogg, J. (dissenting):
The evidence has been examined with great care. The judgment does not rest entirely upon the dying declarations of the deceased. The admissions made by the defendant to Policeman McG-owan, who the defendant believed was the husband of the patient seeking advice as to her treatment; his admission to Coroner Murphy, whom he requested to see the coroner of the adjoining county and prevent the proceedings before the coroner from being filed, show clearly that the defendant performed the operation charged and are entirely inconsistent with his testimony upon the stand. The testimony of the defendant, Dr. Kemble, and the witness Eoe called by him are improbable and are opposed to the established facts in the case. The guilt of the defendant was established by competent evidence beyond all question.
Under section 14 of article 6 of the Constitution a county judge of any county may hold County Court in any other county when requested by the county judge of such other county. The court was, therefore, properly organized.
After the alleged crime was committed a female detective called upon the defendant. She swore that he made arrangement with her to commit an abortion upon the person of her daughter. This is alleged as error.
It is also alleged that it was improper to ask the defendant if upon the trial of other charges against him for abortion he had not procured witnesses to swear falsely in his behalf, and other questions of like nature, which indicated that he had been previously indicted for abortion. Inquiries were also made of him as to other alleged abortions committed by him.
*279We need not pass upon these questions, for the guilt of the defendant is so plain that this evidence, if erroneously received, could not have changed the result. His own evidence, added to the other competent evidence in the case, was a substantial demonstration of his guilt, and a reversal upon the grounds urged would be for reasons which could not have affected the result. The conviction should, therefore, be affirmed.
Judgment of conviction reversed and new trial granted.